Citation Nr: 0304853	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a left third metacarpal 
fracture.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served in Reserve and had a verified period of 
inactive duty for training (INACDUTRA) on September 27 and 27 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decisions by 
the RO in St. Petersburg, Florida.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in Columbia, South Carolina in September 1995.  

In October 1996, the veteran's records were permanently 
transferred to the RO in Columbia, South Carolina.  

The case was remanded by the Board to the RO in May 1998, 
June 2001 and June 2002 for additional development of the 
record.  




FINDINGS OF FACT

1.  The veteran failed report for VA examinations scheduled 
in connection with his claim for increase without 
explanation.  

2.  The service-connected left third metacarpal fracture is 
shown to be well healed without residual deformity or related 
functional limitation.  

3.  The veteran currently is not shown to have left carpal 
tunnel syndrome that was due to any event in service or was 
caused or aggravated by his service-connected residuals of a 
third left metacarpal fracture.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected residuals of 
the left third metacarpal fracture are not met.  38 U.S.C.A. 
§§ 1151, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 
4.71a including Diagnostic Code 5226 (2002).  

2.  The veteran is not shown to have a disability manifested 
by left carpal tunnel syndrome is not due to an injury that 
was incurred in or aggravated by inactive duty for training 
or disease or injury that was incurred in or aggravated by 
active duty for training; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
101(24), 1110, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

As a preliminary matter, the Board notes that although the 
veteran has not notified VA of the name and address of his 
reserve unit, additional service medical records were 
received in March 2002 in response to a prior VA request to 
multiple entities.  

A careful review of the record shows that the veteran was 
attending a family day activity, on September 27, 1992, 
during a drill weekend when he lost his balance walking along 
a grassy beach and fell backwards onto his outstretched left 
hand.  He stated that he initially went home for the day, but 
went to the emergency room later in the day.   

The emergency room and orthopedic records from Fort Jackson 
show that the veteran was seen for a fracture of the 3rd left 
metacarpal in the early morning hours on September 28, 1992.  

The service medical records dated in October and November 
1992 reveal that the veteran was treated for a healing 
fracture of a metacarpal fracture to the middle finger of the 
left hand.  

A December 1992 service medical record shows that the veteran 
complained of radiating pain to the left elbow.  The 
assessment was that of a reduced PIP [proximal 
interphalangeal joint] space of the 3rd digit of the left 
hand.  Additional studies were ordered to rule out left wrist 
carpal tunnel.  A therapy consult and a splint were also 
ordered for the 3rd digit at that time.  

Next, a VA examination was conducted in December 1992.  That 
report shows that the veteran was assessed with: (1) a normal 
general medical examination, and (2) a history of a fracture 
of the 3rd metacarpal shaft which was well healed.  

The examiner noted that the veteran had some dysesthesias in 
the left forearm, which the examiner did not believe was due 
to the fracture, but rather a nerve entrapment syndrome.  The 
examiner also noted that the veteran had some minor loss of 
motion at the PIP joint, but found that this did not cause 
any functional deficit.  The associated x-ray examination 
report of the left hand was reportedly negative.   

A January 1993 service medical record shows that the veteran 
was seen by the occupational therapy service.  On objective 
examination, there was no pain to palpation, but pain when 
flexing the digits.  Neurovascularly, the veteran was intact.  
There was edema, and the active range of motion was extension 
to -12 and flexion was to 80 degrees.  His grip strength was 
evaluated as 106# on the right, and as 27# on the left, with 
pain.  

The assessment was that the veteran had some difficulties in 
performing some activities of daily living, (lifting 
grasping), with some pain on flexion, and decreased grip 
strength.  A subsequent January 1993 note shows that the 
veteran had increased grip strength and decreased pain.  

The service medical records also include a January 1993 
consultation record, which reveals that the veteran was 
diagnosed with mild left medial neuropathy across the wrist, 
by electrodiagnositic studies, clinically consistent with a 
mild left CTS [carpel tunnel syndrome].  

The service medical records also show that in May 1993, the 
veteran underwent a left carpal tunnel release for continued 
paresthesias.  Subsequently, he received a 15 day profile.  
Attached to the profile was a memo noting that the veteran 
had undergone surgery and was able to return to work that 
day, but could not type for two weeks.  

A subsequent note in the veteran's service medical records, 
also dated in May 1993, reveals that the veteran's numbness 
and tingling sensations were gone, and that he was using his 
left hand more for activities of daily living.  

On examination, there was no pain to palpation; he was 
neurovascularly intact; no edema was noticed; and his range 
of motion was that of 65 degrees of extension and 70 degrees 
of flexion.  He could make a full fist.  His range of motion, 
grip and pinch exam were decreased.  

The veteran was afforded additional VA examinations in April 
1994.  The VA examiner noted that the veteran developed 
intermittent hand pain and paresthesias after the cast for 
his service-connected injury was removed.  He then underwent 
a left carpal tunnel release approximately two years prior.  

On physical examination, the examiner noticed a well-healed 
scar that was tender to palpation.  The examiner concluded 
that the veteran's history of a 3rd metacarpal fracture 
healed without deformity, and noted that the 3rd metacarpal 
was not in the region of the carpal tunnel.  Further, the 
examiner found that the carpal tunnel did not occur as a 
result of the 3rd metacarpal fracture.  "The relationship 
between these two diagnoses in time is probably 
serendipitous."  

The April 1994 VA Neurological examiner found that he was 
status post carpal tunnel release of the median nerve in the 
left upper extremity with no definite residual abnormalities.  
Soft tissue swelling was reportedly seen on x-ray 
examination, with no bony abnormalities identified.  

The VA records dated August 1994 include a VA record of 
electromyography which notes that the veteran had persistent 
symptoms, but includes a conclusion of a normal left median 
nerve, with no evidence of carpal tunnel syndrome.  

In July 1995, the veteran's service medical records reveal 
that he was seen by the orthopedic service.  At that time, 
the examiner reported that the veteran requested a letter to 
VA stating that his carpal tunnel syndrome was secondary to 
his fracture of his middle finger metacarpal of the left 
hand.  

The examiner noted that the veteran had treatment for a 
middle finger metacarpal fracture in early October 1992, 
where he was in a cast for six weeks, with good alignment.  
The cast was removed, and follow up examination revealed 
complaints of pain in the wrist radiating to the elbow, which 
was diagnosed, by EMG, as CTS [carpel tunnel syndrome].  The 
examiner found that the problem was persistent until a carpal 
tunnel release was performed in May 1993.  

The veteran's service medical records include examination 
reports dated December 1996.  The examiner found that the 
veteran's upper extremities were clinically evaluated as 
normal.  

The examiner noted the veteran's history of carpal tunnel 
syndrome, noted that he took Tylenol, and found that the 
veteran passed his October 1996 physical training test, and 
that there was no physical profile for the veteran.  

The examiner recommended that the veteran's carpal tunnel 
syndrome be followed by the veteran's private physician and 
concluded that the veteran was qualified for retention in the 
Reserve.  

The report of medical history compiled by the veteran in 
conjunction with the examination reveals that he had broken 
bones, and was allergic to bees.  He denied having swollen or 
painful joints, arthritis, rheumatism, or bursitis, a bone, 
joint or other deformity, and neuritis.  

In response to the veteran's history of a broken bone, the 
examiner understood that the veteran had surgery on his right 
hand during active duty with Desert Storm for carpal tunnel 
syndrome and now complained of swelling, stiffness, and 
aching relieved with Tylenol and heat; and that he was rated 
as less than 10 percent disabling by VA and that he could do 
the PT test without difficulty.  


II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  First, VA shall notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103.  

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  

The record shows that the veteran was notified of each of the 
RO's May 1993 and November 1994 rating decisions.  The RO 
informed the veteran that if he disagreed with the RO's 
consideration of the evidence, or reasons provided, that he 
was to write and tell them why.  The RO thus informed the 
veteran that he was to submit any additional evidence.  He 
was also notified of the December 1994 Statement of the Case, 
after which, he submitted a VA Form 9, in January 1995, again 
identifying his address of record as a PO Box address.  

In September 1995, a local hearing was conducted at the RO in 
Columbia, South Carolina where it was noted that, since the 
veteran was an employee of the RO, his claim would continue 
to be processed by the RO in St. Petersburg, Florida.  The 
veteran and his representative indicated that there might be 
future evidence forthcoming from some upcoming appointments.  
The hearing officer agreed to hold the case open for 60 days.  
The evidence was not received by VA.  

Next, in October 1996, the Supplemental Statement of the Case 
was returned to the St. Petersburg RO as "attempted not 
known, return to sender."  

The VA medical records dated in March 1998 indicate that the 
veteran also failed to report to a VA examination scheduled 
on his behalf.  

In May 1998, the claim was remanded by the Board for 
additional development, to include verification of the 
veteran's service and for the veteran to be scheduled for a 
VA examination, and asked to submit any additional evidence.  

VA communications to an alternate address for the veteran, as 
well as for the address provided for the veteran's reserve 
unit, were returned to VA by the Postal Service as 
"undeliverable, unable to forward."  

The VA medical records dated in October 1998 show that the 
veteran again failed to report to VA examinations scheduled 
on his behalf.  

The November 1998 Supplemental Statement of the Case was sent 
to the veteran at a prior address.  That decision informed 
him that he had been previously sent a letter in May 1998, 
requesting the names and addresses of health care providers, 
but that no response was received and that he failed to 
report to VA examinations.  It also notified him that VA had 
sent a letter to the address provided for his Reserve unit, 
without productive results.  

The veteran's claim was remanded in June 1999, essentially, 
for another attempt at verification of the veteran's service 
and for documentation of the veteran's apparent failure to 
cooperate with development of his claim by providing VA with 
a current address.  

VA requested service verification by completing and 
submitting VA Form 3101, a copy of which is of record.  

A March 2000 letter from the Director of US Army Personnel 
Actions and Services reveals that the veteran was apparently 
still assigned to a Reserve unit as a service member.  The 
Director suggested that VA contact the service member for 
additional data concerning his unit and address, noting that 
VA's request should be directed to the Reserve unit.  

A copy of VA Form 3101 was returned from the National 
Personnel Records Center with the notation that the veteran's 
file was not found.  

In April 2000, the veteran was informed of a VA medical 
appointment scheduled on his behalf; a copy of the notice 
letter is associated with the claims folder.  The record 
shows that he failed to report.  

In June 2000, a letter was sent to the veteran requesting an 
address for his Reserve unit and informing him what evidence 
was needed, what evidence VA would attempt to obtain on his 
behalf and what information and evidence was needed from the 
veteran.  

In August 2000, VA Form 3101 was returned to the RO, noting 
that the veteran's records were not yet retired to that 
facility.  

Also, in August 2000, the RO sent the veteran a letter, 
noting that they were attempting to adjudicate the veteran's 
claim, but that the process was frustrated by the veteran's 
lack of response to mail that was currently being sent to his 
PO Box address.  The RO noted that the file review uncovered 
this previous address and that the veteran should reply to 
the RO or they would be unable to schedule medical 
appointments for him, and his claim would be denied.  

A Memo to the file dated on November 15, 2000 notes that the 
RO had sent letters to various addresses in the claims file; 
contacted the veteran's representative who had the same 
address of record and had not had contact with the veteran in 
over a year; checked with the VA medical center that had the 
same address and noted that the veteran failed to appear to 
appointments; checked the phone directory information; and 
conducted an Internet search; as well as noting that, as the 
veteran was not in receipt of monetary benefits, there was no 
financial institution to check with; all without productive 
results.  

Thus, a Supplemental Statement of the Case was issued, to the 
veteran's last known address of record; this was returned.  

The claim was remanded by the Board in June 2002, due to the 
passage of the VCAA and the recent receipt of additional 
service medical records that had apparently not yet been 
reviewed by the RO.  

In June 2002, the RO sent a VCAA letter to the veteran's 
previous address of record.  The RO noted that the veteran 
was to provide VA with additional evidence or should call.  
The RO also notified the veteran of what the evidence must 
show, what he needed to still submit, and what VA would 
obtain for him, if he provided the basic information 
necessary to conduct a search.  That letter also informed the 
veteran what he could do to help with his claim, and when and 
where to send the information and evidence.  

A report of contact, dated in July 2002, shows that the 
veteran's current address was one of his previous addresses 
and the one to which the June 2002 VCAA letter had been sent.  

A Supplemental Statement of the Case was next sent to this 
address in September 2002, notifying the veteran what 
evidence had been received and that he had not responded to 
the July 2001 VCAA notice.  

The veteran was also informed by the remands by the Board of 
what evidence VA would attempt to secure for him.  There is 
no indication that the veteran did not receive the 
notification.  

After a review of the record in its entirety, it is clear to 
the Board that the veteran has failed to keep VA apprised of 
his current mailing address and failed to report to VA 
examinations.  

Further, the Board notes that in March 2000, the Department 
of the Army responded to the RO's inquiry concerning the 
veteran's service, and suggested that VA "contact the 
service member for additional data concerning [his] unit and 
address."  

Although the RO exhausted every reasonable avenue in 
attempting to locate the veteran, these efforts have been 
unproductive.  Although the veteran's service representative 
still lists one of the addresses as the veteran's current 
address, mail has sent to that address without response.  

In fact, the veteran has failed to report to VA examinations 
and failed to respond to VA since approximately 1996.  Thus, 
VA has therefore met every conceivable duty to inform the 
veteran.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what hypothetical evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Through extensive efforts, the RO has obtained his 
service medical records and additional VA records concerning 
his claim.  The RO has also scheduled numerous VA 
examinations on his behalf; however, the veteran has 
apparently not informed the VAMC of his current address, and 
has also not apparently presented himself for treatment since 
1994.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).   

In this case, the Board finds that VA has done everything 
possible to assist the veteran, all to no avail.   The Board 
finds that the veteran has completely frustrated the 
processing of his appeal by failing to cooperate with VA and 
failing to report to VA scheduled medical examinations 
without explanation.  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

For the reasons set forth hereinabove, the Board believes 
that the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  


III.  Third left metacarpal fracture and left carpal tunnel 
syndrome

A.  Increased rating for third left metacarpal fracture

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.655.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  

This regulation states: "[w]hen a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  

There is no indication in the record that there was any good 
cause offered for the veteran's failure to report, in fact, 
it appears that it is the result of the veteran's own action 
or inaction.  

Accordingly, due to his unexplained failure to report for 
scheduled VA examinations, the Board finds that it has no 
alternative but to review the veteran's original claim based 
on the evidence that is of record.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  

The Board finds in this regard that the evidence shows that 
the veteran has no residual disability from his service-
connected fracture of the left third metacarpal.  

The Board finds the post-operative treatment records and the 
1996 service examination qualifying the veteran for duty, 
with no physical profile restrictions, but placing him in 
physical category A1, particularly probative in this regard.  
The veteran's skin was clinically evaluated as normal.  No 
scars were noted.  

The 1994 VA examination noted that the fracture was well 
healed without deformity or noted functional limitation.  

Accordingly, based on a review of the evidence of record, the 
Board finds that an increased rating for the service-
connected left third metacarpal fracture residuals is not 
warranted.  


B.  Entitlement to service connection for left carpal tunnel 
syndrome.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24).  

A March 2000 letter from the Director of US Army Personnel 
Actions and Services reveals that the veteran was apparently 
still assigned to a Reserve unit as a service member.  

The Director suggested that VA contact the service member for 
additional data concerning his unit and address, noting that 
VA's request should be directed to the Reserve unit.  

Despite the RO's multiple requests, the veteran has not 
responded to the RO's request for this information; thus, the 
Board finds the March 1993 document from the Department of 
the Army, which verified that the veteran was not on active 
duty or active duty for training at the time of his injury, 
but that he was on inactive duty for training status, or 
drill weekend, is dispositive of the issue of the veteran's 
service in the instant case.  See Wood, supra.  

The veteran is service connected for the residuals of this 
injury; however, he contends that he has additional 
disability manifested by left carpal tunnel syndrome as the 
result of his injury that was sustained while he was on 
inactive duty status.  

However, the evidence preponderates against his claim.  There 
is significant negative evidence of a relationship between 
the claimed left carpal tunnel and his service-connected 
fracture residuals, as specifically and expressly found in 
the April 1994 VA examination and implied in the July 1995 
service examiner's review.  

That examiner reported that the veteran presented for a 
medical nexus opinion.  The examiner not only failed to 
provide one, but found that the veteran's complaints were 
persistent only until his left carpal tunnel release in 1993.  

The Board finds these opinions particularly probative and 
controlling in this matter.  This opinion also comports with 
the entire evidence of record showing that there is no 
relationship between the veteran's in-service fall and any 
current left hand disability.  Therefore, the Board 
determines that, as the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt rule is not for application in this case, and the claim 
is denied.  



ORDER

An increased (compensable) rating for the service-connected 
residuals of the left third metacarpal fracture is denied.  

Service connection for left carpal tunnel syndrome is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

